           Case 3:19-cr-00380-RS Document 35 Filed 06/11/20 Page 1 of 1



 1   MARK GOLDROSEN, Bar No. 101731
     Attorney at Law
 2   255 Kansas Street
     Suite 340
 3   San Francisco, CA 94107
     TEL: (415) 565-9600
 4   FAX: (415) 565-9601
 5   MICHAEL GAINES, Bar No. 50553
     Attorney at Law
 6   255 Kansas Street
     Suite 340
 7   San Francisco, CA 94107
     TEL: (415) 565-9600
 8   FAX: (415) 565-9601
 9   Attorneys for Defendant MICHAEL CAMERON HEAD
10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO FACILITY
13   UNITED STATES OF AMERICA,                    )      No. 19-cr-0380-RS
                                                  )
14             Plaintiff,                         )      STIPULATION AND ORDER TO
     vs.                                          )      CONTINUE CHANGE OF PLEA
15                                                )      HEARING
     MICHAEL CAMERON HEAD,                        )
16                                                )
               Defendant.                         )
17                                                )
18
19            GOOD CAUSE APPEARING AND BASED ON THE STIPULATION OF THE PARTIES,
20   IT IS HEREBY ORDERED that the date of the change of plea hearing in the above-entitled case is
21   continued from June 29, 2020, at 11:00 a.m. to August 3, 2020, at 11:00 a.m.
22            IT IS FURTHER ORDERED that time be excluded under the Speedy Trial Act from June
23   23, 2020 through August 3, 2020, so that Mr. Head may maintain continuity of counsel. 18 U.S.C.
24   § 3161(h)(7)(B)(iv). The ends of justice served by excluding the time from June 29, 2020, through
25   August 3, 2020 from computation under the Speedy Trial Act outweigh the best interests of the
26   public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
27   DATED: June 11, 2020
28
                                                         Hon. Richard Seeborg
                                                         U.S. District Judge
